DETAILED ACTION
This action is a response to communication filed October 28th, 2021.
Claims 1-19 are pending in this application. 
The present application claim priority to Japanese application nos. JP2020-203514 and JP2021-138536, filed on December 20th, 2021 and August 27th, 2021, respectively.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray (U.S. Patent no. 11,171,810).

With respect to claims 1, 8, and 9, Murray discloses a network management server, device, and program, comprising: 
an erroneous connection detection unit connected to a network device (column 2, lines 12-17) including a plurality of ports connected to a plurality of opposing devices by cables through a network (column 4, lines 10-15), 
wherein the erroneous connection detection unit stores expected value information in which the plurality of ports and opposing identification information of the plurality of opposing devices are associated with each other in a state before replacement of the network device (column 4, lines 24-30), current value information in which the plurality of ports and the opposing identification information of the plurality of opposing devices are associated with each other in a state after the replacement of the network device (column 3, lines 45-51), and port configuration information in which the plurality of ports and group identification information grouped in accordance with a configuration of the port are associated with each other (column 4, lines 30-44), and 
when reconnection of the cable is performed by the replacement of the network device (column 4, lines 15-23), 
the erroneous connection detection unit compares the opposing identification information of the current value information and the opposing identification information of the expected value information (column 4, lines 24-30), 
compares the group identification information before the replacement of the network device and the group identification information after the replacement of the network device, with reference to the port configuration information (column 4, lines 30-44), and 
determines the presence or absence of erroneous connection of the cable, on the basis of a result of the comparison (column 4, lines 24-30).

With respect to claims 2 and 10, Murray discloses the network management server according to claims 1 and 9, wherein the erroneous connection detection unit determines that connection of the cable is normal connection when the opposing identification information of the expected value information and the opposing identification information of the current value information are coincident with each other, as the result of the comparison (column 7, lines 17-20).

With respect to claims 3 and 11, Murray discloses the network management server according to claims 1 and 9, wherein the erroneous connection detection unit determines that connection of the cable is normal connection when the opposing identification information of the expected value information and the opposing identification information of the current value information are not coincident with each other (column 7, lines 17-20), and the group identification information before the replacement of the network device and the group identification information after the replacement of the network device are coincident with each other, as the result of the comparison (column 7, lines 33-46).

With respect to claims 4 and 12, Murray discloses the network management server according to claims 1 and 9, wherein the erroneous connection detection unit determines that connection of the cable is erroneous connection when the opposing identification information of the expected value information and the opposing identification information of the current value information are not coincident with each other (column 7, lines 17-20), and the group identification information before the replacement of the network device and the group identification information after the replacement of the network device are not coincident with each other, as the result of the comparison (column 7, lines 33-46).

With respect to claims 5 and 13, Murray discloses the network management server according to claims 1 and 9, wherein the erroneous connection detection unit determines that the cable is not connected when the opposing identification information of the expected value information and the opposing identification information of the current value information are not coincident with each other, and the opposing identification information of the current value information does not exist, as the result of the comparison (column 7, lines 33-46).

With respect to claims 6 and 14, Murray discloses the network management server according to claims 1 and 9, wherein the expected value information and the current value information are configured of FDB information and LLDP information, respectively (column 7, lines 47-56).

With respect to claim 7, Murray discloses the network management server according to claims 1 and 9, further comprising: a user interface unit notifying the presence or absence of the erroneous connection of the cable (column 7, lines 3-16).

With respect to claims 16 and 18, Murray discloses the network management server according to claims 1 and 9, 
wherein at least one of the plurality of ports is connected to the plurality of opposing devices by the cable through another network device (column 7, lines 24-30), and 
when the reconnection of the cable is performed by the replacement of the network device (column 7, lines 24-30), 
the erroneous connection detection unit compares a set of the opposing identification information of the current value information and a set of the opposing identification information of the expected value information (column 4, lines 24-30), and 
determines the presence or absence of the erroneous connection of the cable, on the basis of a result of the comparison (column 4, lines 24-30).

With respect to claims 17 and 19, Murray discloses the network management server according to claims 16 and 18, 
wherein when comparing the set of the opposing identification information of the current value information and the set of the opposing identification information of the expected value information (column 4, lines 24-30), 
the erroneous connection detection unit counts the number of coincidences of the opposing identification information of the expected value information for each of the ports (column 8, lines 22-34), 
estimates a port with the maximum number of coincidences, which is not selected by another port, as a correct port (column 8, lines 22-34), and 
determines the presence or absence of the erroneous connection of the cable, on the basis of the result of the comparison (column 4, lines 24-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perkinson		Patent no.	8,402,120
Krivenok		Pat. Pub.	2021/0028987
Yin			Pat. Pub.	2022/0086051
Nainar			Pat. Pub.	2020/0278892
Sampath		Patent no.	10,103,902
Nirwal			Pat. Pub.	2018/0145955
Wundsam		Patent no.	9,953,831
Shevach		Pat. Pub.	2017/0034003
Hu			Patent no.	8,144,574
Jallani			Patent no.	11,362,935
Alimohammadifar	Pat. Pub.	2020/0374210
Murray			Pat. Pub.	2019/0335386
Vashisht		Pat. Pub.	2019/0132261
Jacks			Pat. Pub.	2010/0015847

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/15/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457